Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cirigliano, J.), rendered March 28, 1990, convicting him of robbery in the first degree (two counts), robbery in the second degree (two counts), and grand larceny in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
*516Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the People failed to prove his guilt beyond a reasonable doubt. Viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The credible evidence adduced at trial, including the eyewitness testimony of the two victims, demonstrated that the defendant was one of two individuals who forcibly robbed them. Although the defendant argues, among other things, that the incident took only a short time and that the victims were nervous, it is well settled that resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witness (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Mangano, P. J., Bracken, Lawrence and O’Brien, JJ., concur.